Citation Nr: 1313780	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a shrapnel wound of the left upper extremity at the elbow, Muscle Group V (minor).

2.  Entitlement to a rating in excess of 20 percent for neuropathy of the median and ulnar nerves of the left upper extremity (minor).



REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2012 Form 9, the veteran indicated that he wanted a Board hearing at the local VA office as he continued to suffer from neuropathy of the median and ulnar nerves of the upper extremity and residuals of shrapnel wounds to the upper extremity.  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the RO schedules Travel Board hearings, a remand of these matters to the RO is warranted. 

Accordingly, the case is REMANDED for the following action: 

The RO shall schedule a Travel Board hearing as requested before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify the Veteran of the date and time thereof. If he wishes to withdraw the request for the hearing, that should be done by written document submitted to the RO. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


